DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the segments 414 in Fig. 4C. It is unclear what the cross section of a wing blade layup (410) in Fig. 4C represent.  Where is the wing blade layup (410) in Figs 1-3? 
Does Fig. 4C represent a cross section of the wing blade (120) in Figs. 1-3?  If so, indicated the cut line in one of Figs. 1-3. 
If Fig. 4C has nothing to do with the instant invention, the applicants are required to delete the figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 7 and 15 are objected to because of the following informalities:  Applicants are required to change the English unit to the Metric unit in the specification as well as the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi (US 3323597) in view of Gill (US 9249851).  Longobardi discloses a blade for a rotary wing aircraft, comprising: an outer layer defining a cavity; and at least one inertia inserts (50) disposed within the defined cavity, wherein the at least one inertia insert includes a plurality of weight segments, and a binding agent surrounding one or more of the plurality of weight segments and separating the one or more of the plurality of weight segments from a neighboring weight segment (Col. 5, lines 40-45).  Regarding claimed particular density for the weight segment i.e., at least about 18 g/cm3 , the binding agent (i.e., resin) with fiber, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic blade assembly mechanics and normally has the laboratory test facilities. To optimize or select the suitable density would be within the ability of ordinary skill in this art. 

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Longobardi (US 3323597) in view of Gill (US 9249851).  Longobardi discloses a blade for a rotary wing aircraft, comprising: an outer layer defining a cavity; and at least one inertia inserts (50) disposed within the defined cavity, wherein the at least one inertia insert includes a plurality of weight segments, and a binding agent surrounding one or more of the plurality of weight segments and separating the one or more of the plurality of weight segments from a neighboring weight segment (Col. 5, lines 40-45).  Gill teaches that the use of a high-density material such as tungsten is old and well known in the art (Col. 4, lines 16-25 and 52-57).  Since the prior art references art from the same field of endeavor, the purpose disclosed by Gill would have been recognized in the pertinent art of Longobardi.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the device of Longobardi with the weight made of tungsten as taught by Gill.


Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. Regarding the drawing correction requirement, the applicants are required to delete Fig.4C since it does not part of the invention, (but a symbolic representation of the wing layup). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KWON whose telephone number is (571)272-4846. The examiner can normally be reached M-F; 9A-5P. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 3, 2022